Tilson, Judge:
In submitting the two appeals listed in schedule A, hereto attached and made a part hereof, counsel for the respective parties have agreed that the issue herein is the same as the issue involved in United States v. Pitcairn, C. A. D. 334, and the record in said case has been admitted in evidence herein. As to appeal No. 165118-A counsel have also agreed that the appraised values, less any additions made by the importer on entry to meet advances by the appraiser in similar cases represent the price at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country of exportation, in the usual wholesale quantities in the ordinary course of trade.
As to appeal No. 145160-A counsel have also agreed that the entered values are equal to the price at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country of exportation in the usual wholesale quantities in the ordinary course of trade, and that the foreign values were not higher.
Accepting this stipulation as a statement of fact and following the cited authority, I find and hold the proper dutiable export value of the merchandise covered by appeal No. 165118-A to be the appraised value, less any additions made on entry to meet advances made by the appraiser in similar cases.
I also find and hold the proper dutiable export value of the merchandise covered by appeal No. 145160-A to be the entered value. Judgment will be rendered accordingly.